MAGILL, Circuit Judge.
Plaintiffs-appellants appeal from the district court’s1 order granting summary judg*1302ment to defendants-appellees, the Mayor of the City of St. Louis (the City), the President of the Board of Aldermen, and the Board of Aldermen. Appellants brought this action claiming the City’s redistricting ordinance which established ward boundary lines for selecting aldermen and for selecting political party committees violated § 2 of the Voting Rights Act and the First, Thirteenth, Fourteenth, and Fifteenth Amendments. We affirm.2
Appellants claim the district court erred by: (1) applying the affirmative defense of sustained proportional representation to the § 2 claim; (2) measuring proportional representation by comparing the minority group’s percentage of the voting age population to the minority group’s percentage of elected representatives; (3) finding the City’s African-American community controls twelve wards and is thus proportionally represented; (4) finding the City’s African-American community has had a sustained history of electoral success evidenced by proportional representation throughout the 1970s and 1980s; and (5) holding there are no special circumstances showing the African-American community’s sustained electoral success does not accurately reflect the community’s ability to elect its preferred representatives.
We find no error of law or clearly erroneous findings of fact in the district court’s well-reasoned memorandum, and an opinion would have no precedential value. We affirm the judgment of the district court. See 8th Cir.R. 47B.
Before: RICHARD S. ARNOLD, Chief Judge, MeMILLIAN, JOHN R. GIBSON, FAGG, BOWMAN, WOLLMAN, MAGILL, BEAM, LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
ORDER
Nov. 1, 1993.
The suggestion for rehearing en banc is denied. Judge McMillian would grant the suggestion.
The petition for rehearing by the panel is also denied.

. The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri.


. The motion of appellants for supplemental briefing is denied as moot.